                             UNITED STATES DISTRICT COURT
                               DISTRICT OF RHODE ISLAND


    STEPHEN MELISE,
         Plaintiff

    v.                                                      C.A. No. 1:17-cv-00490-MSM-PAS

    PATRICIA COYNE-FAGUE, in her official
    capacity as Director of the DEPARTMENT OF                      JURY TRIAL DEMANDED
    CORRECTIONS; et al.,
           Defendants



                       MEMORANDUM OF LAW IN SUPPORT OF
                     RIDOC’S MOTION FOR A PROTECTIVE ORDER

         Defendants the State of Rhode Island, Department of Corrections ("RIDOC"); Ashbel T.

Wall, individually and in his official capacity1 as Director of RIDOC ("A.T. Wall"); and Kerri

McCaughey, individually and in her official capacity as Deputy Warden of RIDOC

("McCaughey") (collectively, "RIDOC Defendants" or the “State”) hereby submit this

Memorandum of Law in Support of RIDOC’s Motion for a Protective Order, pursuant to Rule

26(c) of the Federal Rules of Civil Procedure.

                              RELEVANT FACTS AND TRAVEL

         In the instant action, Plaintiff alleges that he was denied a bottom bunk when requested

for ambiguous medical reasons. Plaintiff claims that while assigned to a top bunk, he

inexplicably fell from his bed and sustained personal injuries. The Amended Complaint (ECF

26) alleges a violation of the Americans with Disabilities Act, 42 U.S.C. § 12132 (Count One), a




1
 Defendant A.T. Wall retired from RIDOC in January 2018. Pursuant to Fed. R. Civ. P. 25(d),
Patricia Coyne-Fague, in her official capacity as Director of the Rhode Island Department of
Corrections, is automatically substituted in place of Director Wall in his official capacity.


                                                 1
violation of the Rhode Island Civil Rights Act, R.I. Gen. Laws § 42-112-1, et seq. (Count Two);

a violation of the Rehabilitation Act, 29 U.S.C. § 794 (Count Three); violation of the Rhode

Island Civil Rights of Persons with Disabilities Act, R.I. Gen. Laws § 42-87-1, et seq. (Count

Four); a violation of the Eighth Amendment, under 42 U.S.C. § 1983 (Count Five); violation of

Article I, § 8 of the Rhode Island Constitution (Count Six); and, negligence (Count Seven). See

Amended Compl., ECF 26, at ¶¶ 99-105.

                          DOCUMENTS SOUGHT TO BE PROTECTED

        Following the deposition of Deputy Warden McCaughey, the documents at issue—meeting

minutes from confidential “Triage Meetings” at the Medium Security Facility of the Adult

Corrections Institute (“ACI”)—were targeted by Plaintiff’s counsel as potentially relevant

documents relating to a RIDOC safety policy that inmates with approved bottom bunk requests

are to be housed on the first floor of the Medium Security Facility. Triage Meetings were

conducted with Deputy Warden McCaughey, the Medical Program Director, Nursing Director and

other medical personnel to discuss inmate health issues, both generally and specifically. During

these meetings, participants discussed diagnoses and treatment of individual inmates, and the

meeting minutes document those discussions. The Triage Meeting Minutes, therefore, contain

personally identifying information and confidential health information of inmates who are not

parties to this action.

        RIDOC objected to producing the Triage Meeting Minutes in their entirety, as the

documents contained protected health information of third-parties that was prohibited from

disclosure under the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”) and

the Rhode Island Confidentiality of Health Care Communications and Information Act, R.I. Gen.

Laws § 5-37.3-1, et seq. (“RICHI”). However, because the third party protected health information




                                                2
contained in the Triage Meeting Minutes was capable of being segregated out without obscuring

the information that Plaintiff’s counsel sought, RIDOC redacted the information and produced the

Triage Meeting Minutes to all Counsel on February 5, 2020. See Confidential Triage Meeting

Minutes, attached hereto as Exhibit A. 2 Plaintiff now demands that the redactions must be removed

from the Triage Meeting Minutes that were produced. RIDOC maintains that it is prohibited by

HIPAA and RICHI from producing the Triage Meeting Minutes unredacted and therefore now

seeks a protective order from this Honorable Court.

                                         ARGUMENT

I.     THE DOCUMENTS PRODUCED TO PLAINTIFF IN REDACTED FORM
       CONTAIN PROTECTED HEALTHCARE INFORMATION AND PERSONALLY
       IDENTIFIABLE INFORMATION, WHICH RIDOC IS PROHIBITED FROM
       DISCLOSING WITHOUT SIGNED WRITTEN CONSENT OR BY ORDER OF
       THE COURT, PURSUANT TO HIPAA.

       The Triage Meeting Minutes demanded by the Plaintiff in unredacted form contain the

confidential health care information of numerous other patients—who are not parties to this

case—and RIDOC is prohibited under HIPAA from making such an disclosure without the

written informed consent of each patient, or in very limited circumstances, a court order. See Ex.

A.

       In enacting HIPAA, Congress's objective was to address concerns about the confidentiality

of patients' individually identifiable health information.” Olsen v. Hamilton, 330 F. Supp. 3d 545,

554 (D. Me. 2018) (quoting OPIS Mgmt. Res., LLC v. Sec'y, Fla. Agency for Health Care Admin.,

713 F.3d 1291, 1294 (11th Cir. 2013)). To that end, the United States Department of Health and

Human Services (“DHHS”) was tasked with promulgating privacy regulations. Id. In fulling that



2
 RIDOC will provide the Court with the unredacted documents for in camera review, in
accordance with the Court’s orders and recommendations made during the previous telephonic
discovery conference on May 6, 2020.


                                                3
obligation, DHHS promulgated the Standards for Privacy of Individually Identifiable Health

Information (the “Privacy Rule”) which regulates how and under what circumstances covered

entities may use or disclose “protected health information” about an individual. See 45 C.F.R. §§

160.102(a)(3), 160.103, 164.500, 164.502(a), 164.508(a)(1); see also Olsen, 330 F.Supp. 3d at

554. Under the Privacy Rule, protected health information “includes all individually identifiable

health information maintained or transmitted in any form, as well as any oral statement made about

medical treatment or conditions.” Cora-Reyes v. Puerto Rico Aqueduct & Sewer Auth., No. CIV.

08-1239 (CVR), 2010 WL 2670872, at *5 (D.P.R. July 1, 2010) (citing 45 CFR § 160.103).

       Generally speaking, “HIPAA prohibits the use and disclosure of an individual's protected

health information unless the individual has authorized its use and disclosure” except in certain

limited circumstances, such as in the course of a judicial proceeding. Id. (citing 45 CFR § 164.512).

With respect to judicial proceedings, the Privacy Rule provides two circumstances where a

disclosure is permitted; either in response to a court order compelling disclosure or in response to

a subpoena or discovery request, but only if the litigant makes certain specific assurances. See 45

C.F.R. § 164.512(e). The Privacy Rule states that:

       (1) Permitted disclosures: A covered entity3 may disclose protected health
           information in the course of any judicial or administrative proceeding:

           (i)     In response to an order of a court or administrative tribunal, provided
                   that the covered entity discloses only the protected health information
                   expressly authorized by such order; or

           (ii)    In response to a subpoena, discovery request, or other lawful process,
                   that is not accompanied by an order of a court or administrative tribunal,
                   if:


3
  Under HIPAA, a “covered entity” includes, inter alia, any “health care provider who transmits
any health information in electronic form in connection with a transaction covered by [HIPAA]”
including but not limited to claims, benefit eligibility, and referral authorizations. See 45 C.F.R.
§ 160.103.



                                                 4
                   (A) The covered entity receives satisfactory assurance, as described in
                       paragraph (e)(1)(iii) of this section, from the party seeking the
                       information4 that reasonable efforts have been made by such party
                       to ensure that the individual who is the subject of the protected
                       health information that has been requested has been given notice of
                       the request; or

                   (B) The covered entity receives satisfactory assurance, as described in
                       paragraph (e)(1)(iv) of this section, from the party seeking the
                       information that reasonable efforts have been made by such party to
                       secure a qualified protective order that meets the requirements of
                       paragraph (e)(1)(v) of this section.

45 C.F.R. § 164.512(e)(1)(i)–(ii). Accordingly, the Privacy Rule further provides that:

       (iv)    For the purposes of paragraph (e)(1)(ii)(B) of this section, a covered entity
               receives satisfactory assurances from a party seeking protected health
               information, if the covered entity receives from such party a written
               statement and accompanying documentation demonstrating that:

               (A) The parties to the dispute giving rise to the request for information have
                   agreed to a qualified protective order and have presented it to the court
                   or administrative tribunal with jurisdiction over the dispute; or

               (B) The party seeking the protected health information has requested a
                   qualified protective order from such court or administrative tribunal.


45 C.F.R. § 164.512(e)(1)(iv). If the foregoing requirements are not satisfied, the covered entity

is prohibited5 from disclosing the protected health information. See 45 CFR §§ 162.100, 164.512.

       It is axiomatic that RIDOC is a “covered entity”. RIDOC provides healthcare services,

maintains health information, maintains an electronic medical record (“EMR”) system, and



4
  The Privacy Rule also permits the covered entity, in lieu of the requesting party, to satisfy these
requirements, by making reasonable efforts to ensure the individual is notified and obtaining a
qualifying protective order. See 45 C.F.R. § 164.512(e)(1)(vi).
5
  Wrongful disclosures invite hefty consequences, which range from significant civil fines to
misdemeanor or felony charges, depending on the nature of the disclosure. See 42 U.S.C.A. §
1320d-6. Penalties may be applied to the person making the wrongful disclosure and the person
receiving the protected health information—including counsel. See 42 U.S.C.A. § 1320d-
6(a)(2)–(3).


                                                  5
electronically transmits qualifying health care information. As covered entity subject to the

HIPAA, RIDOC “must comply with the applicable requirements” and general provisions of

HIPAA, including the Privacy Rule, by taking steps to prevent the unauthorized disclosure of

protected health information. See 45 C.F.R. § 162.100.

       The documents at issue, the Triage Meeting Minutes, were already produced to Plaintiff’s

counsel in January 2020, marked as “confidential” and redacted to the extent that the documents

contained third-party protected health information and personally identifiable information.6 See

Ex. A. As further discussed, infra in Section II, the redacted information does not relate to

Plaintiff’s own health or treatment or Plaintiff’s federal and state claims, but rather concerns

discussions between ACI medical providers and security personnel at the Medium Security

Facility about specific third-party patients’ unique medical needs, treatment status, and other

health, safety, and security concerns with respect to specific inmates. See also 45 C.F.R. §

164.512 (permitting disclosure to correctional institution officials to the extent necessary to

address health and safety concerns within the institution). Not only is RIDOC prohibited under

HIPAA from disclosing the redacted information to Plaintiff without a qualifying protective

order, the information is simply not relevant to Plaintiff’s federal and state law claims or

RIDOC’s defenses. See Ex. A.

       Moreover, the redacted information also implicates safety and security issues, that are not

the subject of the Plaintiff’s federal or state claims. Specifically, the Triage Meeting Minutes



6
  In addition to third-party healthcare information, the redactions also include other confidential
information not relevant to Plaintiff’s claims, such as third-parties’ names, third-parties’ dates of
birth, and third-parties’ assigned inmate identification numbers, as well as confidential
information relating to prison security. This information was redacted in compliance with Fed. R.
Civ. P. 5.2, the Judicial Conference Policy on Privacy and Public Access to the Electronic Case
Files, and DRI LR 202.



                                                  6
produced to Plaintiff’s counsel contain confidential discussions regarding safety and security

concerns expressed by physicians and correction officials, with respect to the treatments and

health status of specific third-party inmates.7 In addition to the third-party privacy rights

implicated, the unique health and safety issues presented in a correctional setting further advises

against disclosure. Cf 45 C.F.R. § 164.524(a)(1)(ii) (Granting correctional institutions deference

to “deny, in whole or in part, an inmate's request to obtain a copy of protected health

information, if obtaining such copy would jeopardize the health, safety, security, custody, or

rehabilitation of the individual or of other inmates, or the safety of any officer, employee, or

other person at the correctional institution or responsible for the transporting of the inmate.”).

       Even assuming arguendo, that the redacted information is tangentially relevant, which it

is not, disclosure to Plaintiff, who is incarcerated, would infringe on the privacy rights of

numerous other inmates who are not parties to these proceedings. Those individual inmates

would have no opportunity to object to the disclosure and would be left without a remedy under

HIPAA. See Administracion De Seguros De Salud De Puerto Rico v. Triple-S Salud, Inc., 212 F.

Supp. 3d 283, 286 (D.P.R. 2015) (“Federal law does not create the cause of action in this

instance, for there is no private right of action under [ ] HIPAA….”) (quoting Acara v. Banks,

470 F.3d 569, 571 (5th Cir. 2006)); but cf also Washburn v. Rite Aid Corp., 695 A.2d 495, 499

(R.I. 1997) (recognizing a right-to-privacy claim under R.I. Gen. Laws § 9-1-28.1(a) for

disclosing confidential heath records to an unauthorized person representing an adverse party in

a pending litigation).


7
  The redacted information also contains additional confidential information, including but not
limited to third-parties’ names, third-parties’ dates of birth, and third-parties’ assigned inmate
identification numbers. This information was redacted to protect the privacy rights of non-party
inmates, in accordance with Fed. R. Civ. P. 5.2, the Judicial Conference Policy on Privacy and
Public Access to the Electronic Case Files, and DRI LR 202. This information, likewise, is
confidential in nature and not relevant to Plaintiff’s federal and state law claims.


                                                  7
       Given the significant third-party privacy rights implicated in the redacted protected health

information, coupled with the unique health, safety, and security issues presented in a

correctional setting, when as well as the irrelevancy to Plaintiff’s federal and state law claims,

the redacted information must be protected from disclosure. Therefore, RIDOC respectfully

requests this Court enter an order protecting the redacted information from disclosure.


II.    THE DOCUMENTS PRODUCED TO PLAINTIFF IN REDACTED FORM
       CONTAIN CONFIDENTIAL HEALTHCARE INFORMATION AND
       PERSONALLY IDENTIFIABLE INFORMATION, WHICH RIDOC IS
       PROHIBITED FROM DISCLOSING WITHOUT SIGNED WRITTEN CONSENT
       OR BY ORDER OF THE COURT, PURSUANT TO R.I. GEN. LAWS § 5-37.3-6.1

       As a State healthcare provider and custodian of healthcare information, RIDOC is

prohibited by RICHI from disclosing a patient’s confidential healthcare information without

express written authorization or a court order after a formal challenge. See R.I. Gen. Laws § 5-

37.3-6.1(a) (“a healthcare provider or custodian of healthcare information may disclose

confidential healthcare information in a judicial proceeding if the disclosure is pursuant to a

subpoena and the provider or custodian is provided written certification by the party issuing the

subpoena that: … disclosure is ordered by a court after challenge”). Notably, RICHI expressly

prohibits RIDOC and other healthcare providers from agreeing to waive this or any requirement

under the Act. See R.I. Gen. Laws § 5-37.3-10 (“Any agreement purporting to waive the

provisions of this chapter is declared to be against public policy and void.”). Because of the

significant privacy interests at stake, RICHI imposes significant criminal and civil penalties for

unauthorized disclosures. See R.I. Gen. Laws § 5-37.3-9 (providing for actual and exemplary

damages, attorney’s fees, criminal fines, and up to six months in prison); see also Washburn v.

Rite Aid Corp., 695 A.2d 495, 499–500 (R.I. 1997) (recognizing that an unauthorized disclosure

of confidential healthcare information is a violation the patient’s right to privacy and actionable



                                                  8
under R.I. Gen. Laws §9-1-28.1).

   A. The Court should apply RICHI, as a matter of comity, and protect the information
      redacted in the Triage Meeting Minutes from disclosure.

       The Rhode Island Supreme Court has recognized that R.I. Gen. Laws § 5-37.3-6.1

“generally protects a person's confidential health-care records from being disclosed to

unauthorized third parties unless the disclosure falls within one of the statutory exceptions.”

Washburn v. Rite Aid Corp., 695 A.2d 495, 498 (R.I. 1997). This Federal Court has previously

recognized and applied an analogous state medical-related privilege—the peer review privilege,

R.I. Gen. Laws § 23-17-25. See Wadensten v. S. Cty. Hosp., No. CV 04-326S, 2005 WL

8174560, at *1 (D.R.I. June 30, 2005) (Almond, MJ). In Wadensten v. South County Hospital,

this Court applied the Rhode Island peer review privilege to protect medical committee

proceedings from disclosure, where the Plaintiff’s claims consisted of federal claims, brought

under the Emergency Medical Treatment and Active Labor Act (“EMTALA”), in addition to

state tort claims. See id. at *2 (“[T]he practical issue before this Court is whether or not the

privilege should give way in this case because it also involves two federal EMTALA claims

against the Hospital.”). The Court held the state peer review privilege, applied to all of the

plaintiff’s claims, “including as a matter of comity,” the plaintiff’s federal claims. Id. at *4. In so

holding, the Court looked to Rule 501 of the Federal Rules of Evidence, noting that cases

involving federal question and pendent state law claims are “governed by federal common law.”

Id. (quoting Smith v. Alice Peck Day Mem. Hosp., 148 F.R.D. 51, 53 (D.N.H. 1993). Notably, the

Court recognized the difficulty in reconciling the existence of a state privilege with absence of a

federal common law privilege:

       In such cases, courts have reasoned that “[i]f a communication were privileged
       under state law but not under federal law, or if a communication were privileged
       under federal law but not under state law, it would be meaningless to hold the



                                                   9
       communication privileged for one set of claims but not for the other. Once
       confidentiality is broken, the basic purpose of the privilege is defeated.”

Id. In its analysis, the Court looked to In re Hampers, where the First Circuit adopted a two-part

test to determine when to apply a state evidentiary privilege as a matter of federal common law.

See id. at *2 (citing In re Hampers, 651 F.2d 19, 22-23 (1st Cir. 1981)).

       Part one of the Hampers test “requires a determination as to whether Rhode Island’s

courts would recognize such a privilege.” Wadensten, 2005 WL 8174560, at *2 (citing In re

Hampers, 651 F.2d at 23). Part two of the Hampers test requires the court to determine “whether

the privilege is ‘intrinsically meritorious”, which consists of four sub-factors. Id. at *2. The

Court must consider: (1) “whether the communications originate in a confidence that they will

not be disclosed”; (2) “whether this ‘element’ of confidentiality is ‘essential to the full and

satisfactory maintenance of the relations between the parties’”, looking to the public policy

behind the state privilege; (3) “whether the relationship ‘is a vital one that ought to be sedulously

fostered’”; and, (4) whether “the injury that would inure to the relation by the disclosure of the

communications [would be] greater than the benefit thereby gained for the correct disposal of

litigation.” Wadensten, 2005 WL 8174560, at *2-3 (citing In re Hampers, 651 F.2d at 23).

       Here, the Court should apply the protections afforded by RICHI to the redacted

information contained in the Triage Meeting Minutes. Just as this Court recognized in

Wadensten, the first Hamper factor is inherently satisfied, because Rhode Island has by statute

recognized a privilege with respect to an individual’s confidential health information. See R.I.

Gen. Laws § 5-37.3-6.1(a); Wadensten, 2005 WL 8174560, at *2; see also Washburn v. Rite Aid

Corp., 695 A.2d 495, 499–500 (R.I. 1997) (recognizing the constitutionality of the privilege

provided by RICHI with respect to third-party confidential health-care records). Likewise, the

privilege provided by R.I. Gen. Laws § 5-37.3-6.1(a) satisfies the second prong of the Hamper



                                                 10
test because it is intrinsically meritorious, as well. See In re Hampers, 651 F.2d 19, 22-23 (1st

Cir. 1981).

       First, the redacted information in the Triage Meeting Minutes was created in a

confidential setting between medical providers and correctional officials, for the purpose of

discussing the unique medical conditions of specific third-party inmates in relation to

institutional safety and security. Furthermore, the privilege has existed for decades, see R.I. Gen.

Laws § 5-37.3-6.1(a), is well known throughout the medical community and has been the subject

of review and comment by the Rhode Island Supreme Court. See Washburn v. Rite Aid Corp.,

695 A.2d 495, 499–500 (R.I. 1997). It is clear that the communications during the Triage

Meetings, including the redacted information, were made with an expectation of confidentiality.

See Wadensten, 2005 WL 8174560, at *2.

       Second, this element of confidentiality is essential to the full and satisfactory

maintenance of the relations between RIDOC medical providers, patients, and correctional

officers. See In re Hampers, 651 F.2d at 22-23. In enacting RICHI, the Rhode Island General

Assembly made it unequivocally clear that the purpose of the privilege “is to establish safeguards

for maintaining the integrity of confidential health care information that relates to an individual.”

R.I. Gen. Laws § 5-37.3-2. Moreover, this Court has already recognized that RICHI also

“encourage[s] ‘open discussions and candid self-analysis” in the medical community and

necessarily implicates confidentiality as an element of the process. See Wadensten, 2005 WL

8174560, at *2-3. The redacted information in the Triage Meeting Minutes implicates the same

expectation confidentiality as an essential element of R.I. Gen. Laws § 5-37.3-6.1(a). See id.

       Third, the relationship between healthcare providers, correctional officers, and third-party

inmates “is a vital one that ought to be sedulously fostered.” See In re Hampers, 651 F.2d at 23.




                                                 11
(internal citation omitted). RICHI makes it clear that the purpose of the R.I. Gen. Laws § 5-37.3-

6.1(a) is to maintain “the integrity of confidential health care information that relates to an

individual”; a relationship fostering open and candid dialogue between medical professionals and

correctional officers is vital to that purpose. See Wadensten, 2005 WL 8174560, at *3 (D.R.I.

June 30, 2005).

        Finally, the injury that would inure to the relationship by the disclosure of the redacted

information would be much greater than the benefit thereby gained for the correct disposal of

litigation. See id. In enacting RICHI, the Rhode Island General Assembly has balanced the

competing interests—the interests served by the privilege versus disclosure—in favor of

confidentiality and created a confidential privilege and uniform procedure for disclosure. See R.I.

Gen. Laws § 5-37.3-6.1(a). The Rhode Island Supreme Court has likewise weighed “concluded

that § 5–37.3–6.1 struck ‘a permissible balance between a party's interest in maintaining the

confidentiality of his or her personal health care records and the court's need to access relevant

information.’” Pastore v. Samson, 900 A.2d 1067, 1085 (R.I. 2006). The interests served by the

RICHI privilege and procedure are even more paramount in a correctional setting, such as here,

where inmates already have little to no expectation of privacy—compelled disclosure of other

individuals’ confidential health information could diminish the trust between inmates and

RIDOC medical providers and stifle candid dialogue between RIDOC medical providers and

correctional officials that would otherwise improve the overall quality of healthcare and

treatment at the ACI. This chilling effect would directly contradict Rhode Island’s legislative

purpose in enacting R.I. Gen. Laws § 5-37.3-6.1. The interests served in promoting trust between

other inmates and medical providers and fostering candid discussions between medical providers

and correctional officers to improve the quality of healthcare and safety at the ACI are much




                                                 12
stronger than the interests served by disclosure of third-party confidential health information for

purposes of private litigation. As this Court has previously recognized, “if litigants could pierce

the privilege in discovery simply by filing in this Court and pleading (subject to Fed. R. Civ. P.

11) an EMTALA or other federal claim, this Court is concerned that such a result would ‘gut’ the

privilege.” Wadensten, 2005 WL 8174560, at *3.

       For these reasons, this Court should apply R.I. Gen. Laws § 5-37.3-6.1(a), as a matter of

comity, and protect the information redacted in the Triage Meeting Minutes from disclosure.


   B. RICHI prohibits RIDOC from disclosing the redacted information

       To the extent that RICHI applies, as discussed supra, RIDOC is prohibited by R.I. Gen.

Laws § 5-37.3-6.1(a) from disclosing the information redacted in the Triage Meeting Minutes.

       The Rhode Island Supreme Court has recognized that R.I. Gen. Laws § 5-37.3-6.1

“generally protects a person's confidential health-care records from being disclosed to

unauthorized third parties unless the disclosure falls within one of the statutory exceptions.”

Washburn v. Rite Aid Corp., 695 A.2d 495, 498 (R.I. 1997). Absent express authorization from

the patient, the party seeking the disclosure must show the confidential healthcare information

meets either one of the statutory exceptions or that “there is reasonable ground to believe the

information being sought is relevant to the proceedings, and the need for the information clearly

outweighs the privacy interest of the individual.” See R.I. Gen. Laws § 5-37.3-6.1(d) (emphasis

added). In determining “whether the need for information clearly outweighs the privacy of the

individual,” RICHI provides that “the court shall consider:”

       (1) The particular purpose for which the information was collected;
       (2) The individual's reasonable expectation of privacy in the information;
       (3) The degree to which disclosure of the information would embarrass, injure, or
       invade the privacy of the individual;
       (4) The effect of the disclosure on the individual's future health care;



                                                 13
       (5) The importance of the information to the lawsuit or proceeding; and
       (6) Whether the information is available from another source, including Rule 35 of
       the Superior Court Rules of Civil Procedure.

See R.I. Gen. Laws § 5-37.3-6.1(e). To aid in the court’s determination, RICHI expressly

authorizes the court to perform an in camera review of the records. See R.I. Gen. Laws § 5-37.3-

6.1(c). Unless the court specifically finds that the information in the records is relevant and the

need for the information and clearly outweighs the privacy of the individual, the court must the

request and protect the records from disclosure. See R.I. Gen. Laws § 5-37.3-6.1(d).

       Here, Plaintiff’s purported need for the redacted information does not “clearly outweigh[]

the privacy of the individual[s]” discussed in the Triage Meeting Minutes. The redacted

information was collected in the course of Triage Meetings between medical providers to discuss

the unique medical conditions of specific third-party inmates to improve the overall quality of

healthcare at the Medium Security Facility and address potential safety and security issues that

may be implicated. Additionally, because the redacted information contains confidential

discussions between medical providers and correctional officials concerning the specific health

issues of certain inmates with unique medical conditions, there is a strong expectation of privacy

in the redacted information. See R.I. Gen. Laws § 5-37.3-2 (establishing “safeguards for

maintaining the integrity of confidential health care information that relates to an individual.”).

Disclosure of the confidential health information of other inmates and patients—who are not

parties to this litigation—would certainly embarrass, injure, and invade the privacy of those

individuals. As discussed, supra, such a disclosure would have a chilling effect on the

relationships between other inmates and RIDOC medical providers, stifle candid discussions

between medical providers and correctional officials to improve the quality of healthcare and

safety at the ACI. Disclosing the confidential healthcare information of several other inmates to




                                                 14
Plaintiff, who is still incarcerated, or to Plaintiff’s counsel, could have a potentially widespread

effect throughout the ACI and reduce inmates’ willingness to seek medical attention and

openness with RIDOC medical providers. Finally, the redacted information does not relate to

Plaintiff’s own health or treatment or Plaintiff’s federal and state claims. The redacted

information contained in the Triage Meeting Minutes concerns discussions between ACI medical

providers and security personnel at the Medium Security Facility about other inmates’ unique

medical conditions, their treatment statuses, and other health, safety, and security concerns with

respect to those inmates.

        For these reasons, the need for the redacted information does not “clearly outweighs the

privacy of the individual[s]” who are not parties to this litigation. Thus, R.I. Gen. Laws § 5-37.3-

6.1 prohibits disclosure of the redacted information contained in the Triage Meeting Minutes.



                                          CONCLUSION

       WHEREFORE, RIDOC respectfully requests that this Honorable Court enter an order

protecting the information redacted in the Triage Meeting Minutes from disclosure.




                                                       Respectfully Submitted,

                                                       RIDOC DEFENDANTS,
                                                       By:

                                                       PETER F. NERONHA
                                                       ATTORNEY GENERAL

                                                        /s/ Justin J. Sullivan
                                                       Justin J. Sullivan (#9770)
                                                       Lauren E. Hill (#9830)
                                                       Special Assistant Attorneys General
                                                       OFFICE OF THE ATTORNEY GENERAL
                                                       150 South Main St. Providence, RI 02903


                                                 15
                                                     Tel: (401) 274-4400 | Fax: (401) 222-2995
                                                     Ext. 2007 | jjsullivan@riag.ri.gov
                                                     Ext. 2038 | lhill@riag.ri.gov



                                CERTIFICATE OF SERVICE
       I, the undersigned, hereby certify that the within document has been electronically filed
with the Court through the ECF system on Friday, May 29, 2020 and that it is available for
viewing and downloading. I also caused a true and accurate copy of the within document to be
served through the ECF system on the following:

Counsel for Plaintiff
Chloe A. Davis, Esq.
chloe.a.davis@gmail.com

Counsel for Defendants Fred Vohr and Jennifer Clarke
Jeffrey G. Latham, Esq.
jlatham@tatelawri.com
Alexandra C. Curran, Esq.
acurran@tatelawri.com


                                                     /s/Justin J. Sullivan




                                                16
